Citation Nr: 9930382	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  96-51 367	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a left total knee replacement.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
January 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1995 rating 
decision by the RO which denied compensation under 
38 U.S.C.A. § 1151 for residuals of a left total knee 
replacement.


FINDING OF FACT

The veteran has not submitted competent evidence of a 
plausible claim for compensation under 38 U.S.C.A. § 1151 for 
residuals of a left total knee replacement.


CONCLUSION OF LAW

The veteran's claim, for compensation under 38 U.S.C.A. 
§ 1151 for residuals of a left total knee replacement, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

An October 1987 VA examination reveals that the veteran 
complained of having left knee pain.  Physical examination 
showed that although the veteran walked well, he had a mild 
bilateral stiff knee walk.  He was unable to completely 
straighten out the left knee.  External examination revealed 
no soft tissue or bony changes.  There was a fixed 10 degree 
loss of extension of the left knee.  Flexion was limited to 
105 degrees. His knee was stable with no ligamentous laxity.  
The diagnosis was degenerative joint disease of the left 
knee.

VA outpatient treatment reports from 1988 show that he was 
treated for complaints of left knee pain.

In May 1989, he underwent a left total knee replacement by at 
a VA medical center (VAMC).  It was historically noted that, 
prior to the operation, he had a four year history of 
increasing bilateral knee pain which was worse on the left 
than the right.  He had no relief with non-steroidal anti-
inflammatory medication.  He reported he exercised and used a 
cane for ambulation but could only ambulate about one or two 
blocks before pain limited him.  He had increased varus 
deformity in the left knee.  X-ray studies showed tri-
compartmental degenerative arthritis of his knee.  Physical 
examination of the left knee showed varus deformity.  The 
left knee had a range of motion of 5 degrees of extension to 
95 degrees of flexion.  There was positive patellofemoral 
joint crepitation and medial joint line tenderness.  There 
was a 1+ lateral collateral ligament laxity and some 
contracture of the medial collateral ligament.  There was no 
anterior or posterior instability.  

The left total knee replacement was performed without 
problems.  Postoperatively, he had a mild Hemovac drainage, 
but his Hemovac was discontinued on the second postoperative 
day.  He progressed uneventfully in the first postoperative 
week and was sent to physical therapy on postoperative day 5, 
where he began straight leg raises.  By the first week 
postoperatively he began range of motion exercises and 
progressed extremely slowly, such that by postoperative day 
#14 he required manual manipulation in the operating room 
from 0 to 135 degrees of flexion.  He was placed in a 
continuous passive motion machine postoperatively and this 
maintained his range of motion from 5 to 105 degrees.  He 
continued in physical therapy and had active flexion and 
extension in this range of motion.  He was therefore 
discharged to home with a clean well-healed wound without 
drainage.  He had no fevers or chills.  He was full weight 
bearing on the knee with range of motion from 5 to 95 
degrees.  He was to follow-up in the orthopedic cast clinic.

In June 1989, he received follow-up treatment in the VA 
orthopedic cast clinic.  He stated he had some soreness but 
no real pain.  He had no leg swelling.  He stated he had knee 
swelling with extensive activity of the left knee.  Physical 
examination revealed that he ambulated well.  He had moderate 
effusion.  His range of motion was between 10 degrees and 90 
degrees.  He had no instability.  The impression was that he 
was doing well.

In 1991, he began complaining of burning and numbness of the 
left foot.  He also complained of having pain in the left 
knee.  Physical examination in December 1991 revealed that 
the left knee had 0 to 110 degrees of motion and instability.  
The impression was lateral instability of the left total knee 
arthroplasty.  The plan was for him to wear a brace.  X-ray 
studies of the left knee revealed a total knee arthroplasty.  
There was no evidence of loosening or significant change when 
compared to prior study. 

In January 1992, the veteran stated that his left knee popped 
out.  He stated he wore a left knee brace and that both of 
his feet burned. 

A VA hospital summary covering the period of January 1992 to 
February 1992 reveals the veteran underwent a left total knee 
arthroplasty revision in January 1992.  The report noted the 
veteran's complaints of dorsal foot pain and dorsolateral 
numbness on his left foot.  The veteran stated he wore an 
anterior cruciate ligament brace for stability.  Physical 
examination of the left knee revealed marked anterior and 
posterior laxity, as well as marked varus laxity.  The 
assessment was unstable left total knee.  

With respect to the veteran's hospital course, the doctor 
stated that postoperatively, the veteran did very well.  The 
incision remained clean, dry, and intact.  He healed well, 
without any signs of infection.  He gradually became weight 
bearing as tolerated and he ambulated without difficulty.  
His calves remained supple and nontender and he remained 
neurovascularly intact with sensation feeling better in his 
left foot.

VA outpatient treatment reports from 1992 show the veteran 
complained of pain and instability of the left knee.  
Physical examination in July 1992 revealed no swelling, 
crepitus, tenderness, instability, effusion, or erythema.  
The scar was well healed.  His range of motion was between 0 
to 110 degrees of flexion.  The assessment was the veteran 
was status post revision of a left total knee arthroplasty.  
The examiner stated the veteran was doing well and wore a 
knee brace for support.  When treated in October 1992, the 
veteran reported that he was doing well until 2 months prior 
when he developed the onset of hyperthesia of the left 
lateral knee area.  He complained of occasional effusion.  
Physical examination revealed 1+ effusion, hypersthesia, and 
a range of motion of 5 degrees of extension and flexion to 90 
degrees.  November 1992 outpatient treatment reports show the 
veteran complained of his left knee locking up.  He also 
stated his knee was stiff and was painful.  Physical 
examination revealed effusion and tenderness.  He had 
positive Lachman's and drawer testing.  He had medial and 
lateral instability and hyperesthesia.  The impression was 
status post left total knee arthroplasty.  The plan was to 
rule out an infection.

In March and April 1993, the veteran was treated by VA on a 
few occasions for pain, swelling, and numbness over the 
anterolateral aspect of the knee.  He also complained of 
numbness of the left foot.  He stated he had pain on 
ambulation.  He was noted to have a limited range of motion.  
On one occasion he was noted to have 10 degrees of extension 
and 45 degrees of flexion.  The records show he had an 
infected left total knee.  He was admitted to the hospital.

A VA hospital summary covering the period of April 1993 to 
May 1993 indicated the veteran was doing well until 
approximately two months prior, at which time he developed 
increased pain and swelling of his knee.  Physical 
examination revealed that the left lower extremity was 
neurovascularly intact.  He had 3 + effusion of his knee with 
no erythema.  Neurological examination was nonfocal without 
deficits.  X-ray studies were negative for a fracture or 
loosening of the component.  He underwent debridement and 
removal of the left total knee arthroplasty component two 
days following admission.  Postoperatively, his knee was 
noted to drain fluid.  On day two, he was noted to have 
decreased left knee pain.  He was neurovascularly intact and 
his drains were removed.  Consult was obtained in April for 
placement of a Hickman catheter for postoperative 
antibiotics.  The blood cultures revealed Staphyloccoccus 
epidermis and the veteran was placed on Vancomycin.  A few 
days later he was taken to the operating room where he 
underwent insertion of a single lumen Hickman catheter 
without complications.  He did well from this surgery.  He 
continued to improve and was started on physical therapy and 
was ambulating with his knee immobilizer in place.  He was 
discharged home in stable condition.

In June 1993, the veteran reported for VA follow-up 
treatment.  He was on medication and doing well.  A 
subsequent report in June noted the veteran's complaint of 
left knee instability and pain with ambulation.  The veteran 
received treatment in July 1993.  It was reported that he was 
on IV antibiotics.

An August 1993 VA general examination reveals the veteran 
related having little or no use of the left knee.  The 
examiner noted the veteran wore a restrictive prosthesis.  
Physical examination revealed that the veteran's left knee 
was in a fixed position of extension.  There was less than 15 
degrees of flexion of the knee and pain throughout this 
movement.  Neurological examination showed no focal 
neurologic signs.  The impression was status post infected 
prosthesis of the left knee, post prosthetic removal and 
treatment with IV antibiotics, fixation and extension of the 
left knee, totally disabled.

A September 1993 VA outpatient treatment report revealed mild 
warmth over the left knee with bony enlargement of the knee 
area.  There was no soft tissue swelling.  The knee was non-
tender.  His range of motion was 0 degrees of extension to 60 
degrees of flexion.  He had good dorsal pedis pulse on the 
left.  The impression was history of infection in the left 
knee, status post replacement with left knee ankle foot 
orthosis. 

September 1993 X-ray studies of the left knee revealed a 
prosthesis had been present in the past which had been 
removed.  There was an irregularity of the distal end of the 
femur, proximal end of the tibia, and of the posterior part 
of the patella.  There were some calcific fragments in the 
soft tissues.  Overall the appearance was compatible with the 
effects of persistent infection following the removal of the 
prosthesis.

On September 1993 VA orthopedic examination, the examiner 
reported the veteran ambulated with the aid of crutches and 
could only get around several hundred square feet at a time.  
Physical examination of the left lower extremity revealed a 
total leg length discrepancy of 2 1/2 cm. when compared with 
the right.  The shortening occurred at the level of the knee 
joint on the left.  The veteran tolerated only 5 degrees of 
knee flexion and maintained the knee in full extension 
secondary to severe pain.  X-ray studies confirmed the 
absence of the left knee joint and there was significant 
osteopenia at the distal residual femur and at the proximal 
portion of the tibial plateau.  The impressions were history 
of degenerative joint disease of the knees, and status post 
left total knee arthroplasty in 1989 with revision in 1991 
and subsequent osteomyelitis requiring joint removal.  The 
examiner stated the veteran was not able to flex the left 
knee or tolerate any significant weight through the knee 
area.

In October 1993, the veteran's left knee had a minimal range 
of motion.  The examiner reported there was no evidence of 
infections.  In December 1993, physical examination revealed 
0 degrees of extension and minimal flexion.  Again, there was 
no evidence of an infection.

In November 1993, the veteran presented to Bruce Stewart, 
M.D. for a second opinion as to what type of treatment, if 
any, he should undergo of the left knee.  Physical 
examination of the left knee revealed a well-healed anterior 
scar.  There was some warmth but no redness.  The veteran 
stated he was relatively comfortable unless he tried to move 
the knee out of the brace.  He particularly had trouble at 
night with the brace off.  He had an immobilizer at home but 
had not worn it at night.  His leg had a normal alignment.  
He had 35 degrees of flexion (which was painful) and full 
extension.  There was some mediolateral and anterior and 
posterior instability, but his pain blocked full testing.  X-
ray studies showed residuals of a removed total knee 
prosthesis.  The bone stock appeared to be good and there was 
residual small flecks of cement in both the tibia and the 
femur.  The assessment was failed total knee times 2.

Dr. Stewart stated the veteran's choices were to leave things 
alone and retain his small degree of motion with the brace.  
He also stated the veteran could undergo a fusion but that 
such could cause a flair of the infection or cause non-union.  
He further stated the veteran could undergo a third total 
knee replacement.  Dr. Stewart's advice was to leave things 
alone until next spring and then reassess his level of 
comfort to determine whether he wanted to leave things alone 
or undergo a fusion.

VA outpatient treatment reports from May 1994 to December 
1994 show the veteran continued to be treated for left knee 
difficulties.  It was determined the veteran no longer had an 
infection in the knee.  As a result, he was scheduled for 
left knee total replacement.  

A December 1994 VA hospital report shows the veteran's left 
knee components were replaced with debridement.  
Approximately one week later, he was sent to the 
rehabilitation unit.  He was placed in a locked knee brace at 
0 degrees of flexion and 0 degrees extension.  He was told 
not to do any active extension or walking without the knee 
brace.  His left knee was placed in a continuous passive 
ranging machine.  It was set at approximately 0 degrees to 40 
degrees of flexion.  A locked knee brace was required because 
the veteran had a tendon transfer for ligamentous 
augmentation.  He had left knee range of motion from 0 
degrees of extension to 90 degrees of flexion.  He ambulated 
with a walker for a short period of time with some 
difficulty.  It was eventually decided to switch the veteran 
to forearm crutches while he was non-weight bearing on the 
left lower extremity.  His ambulation improved significantly 
with forearm crutches.  He required supervision with all 
ambulations and transfers.  Throughout his stay, his strength 
in his left lower extremity continued to improve.  His 
swelling went down.  By the time of discharge, the veteran 
was ambulating with forearm crutches for approximately 80 
feet.  His endurance had improved.

Outpatient treatment reports from 1995 show the veteran 
received follow-up care due to his December 1994 surgery.  He 
was given a left knee brace.  In February 1995, he stated he 
was happy with his progress.  Physical examination revealed a 
well-healed scar of the left knee.  There was no visible 
infection.  There was no effusion.  His range of motion was 0 
to 35 degrees of flexion.  The impression was the veteran was 
doing well.  As time progressed, the records show the 
veteran's range of motion improved and by October 1995 he was 
noted to have 0 to 100 degrees of motion.  Reports from July 
1995 and October 1995 noted pain, swelling and instability of 
the left knee.

In an October 1995 notice of disagreement, the veteran 
alleged his operation in 1989 was not successful as the 
replacement was not properly fitted.  He claimed that as a 
result his knee components had to be removed and later re-
implanted.  He contended that pain, swelling, and general 
ambulatory difficulties were directly related to knee 
operations performed at VA medical facilities.

In a June 1996 substantive appeal, the veteran asserted he 
had an additional left knee disability due to his initial VA 
left total knee replacement.  He stated his knee replacement 
was not stable and he wore an additional brace and used 
crutches extensively for mobility and support.  He reported 
he now only had motion to 45 degrees.

VA outpatient treatment reports from 1996 show the veteran 
continued to be treated for left knee complaints of pain and 
instability.  He wore a left leg brace.  His range of motion 
was 0 degrees of extension and flexion which ranged from 70 
to 80 degrees.  In July 1996, he stated he was quite busy.  
He stated he walked 5 miles daily, cut and split wood, put up 
fences and did numerous chores around the farm. 

During an August 1997 Travel Board hearing, the veteran 
testified his 1989 left knee replacement was not properly 
done.  He said he thereafter had several problems with his 
knee which led to revision of the replacement in 1992.  He 
stated that following the subsequent surgical procedure, his 
knee became infected.  He alleged if his infection was 
treated by the VA earlier, he may not have had additional 
problems with the knee.  He reported his knee replacement had 
to be taken out due to the infection.  He stated the problems 
he was having with his left leg was now causing problems in 
his right leg.  He stated his left knee was worse now than 
before he had any of the surgical procedures.  The veteran's 
representative argued that the veteran had a lot of swelling 
and pain of his left knee which was due to not getting proper 
VA treatment.  He stated the veteran currently had an 
infection of the knee which was the reason VA declined to 
operate for a fourth time. 

II.  Analysis

The Board notes that 38 U.S.C.A. § 1151 was recently amended 
by Section 422(a) of Public Law 104-204.  The new version of 
the law is more stringent and essentially requires that 
compensation under 38 U.S.C.A. § 1151 may be paid only if 
additional disability is the result of fault on the part of 
the VA in providing treatment or by an event which was not 
reasonably foreseeable.  This revised law is effective with 
respect to claims filed on or after October 1, 1997. The 
appellant's claim was filed before this date, and thus the 
prior more liberal version of the law applies.  VAOPGCPREC 
40-97.

In pertinent part, the version of 38 U.S.C.A. § 1151 
applicable to this case provides that where a veteran shall 
have suffered an injury, or an aggravation of an injury, as a 
result of VA hospitalization, medical or surgical treatment, 
and such injury or aggravation results in additional 
disability, compensation benefits shall be awarded in the 
same manner as if such disability were service connected.

The corresponding regulation provides that compensation will 
not be payable under 38 U.S.C. § 1151 for the continuance or 
natural progress of disease or injuries for which VA 
treatment was authorized.  Furthermore, in determining 
whether additional disability resulted from a disease or an 
injury or an aggravation of an existing disease or injury 
suffered as a result of VA treatment, the following 
considerations will govern:  it will be necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith; the mere fact 
that aggravation occurred will not suffice to make the 
additional disability compensable in the absence of proof 
that it resulted from disease or injury suffered as the 
result of treatment; and compensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358.

The veteran claims compensation benefits should be awarded 
for additional disability, including left knee pain, 
instability, and decreased range of motion, resulting from a 
total knee replacement performed at a VAMC in May 1989.  This 
claim presents the threshold question of whether he has met 
his burden, under 38 U.S.C.A. § 5107(a), of submitting 
evidence to show that his claim is well grounded, meaning 
plausible.  Jimison v. West, No. 98-551 (U.S. Vet.App. Oct. 
1, 1999); Jones v. West 12 Vet.App. 460 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  For the veteran's claim to 
be plausible or well grounded, it must be supported by 
competent evidence, not just allegations.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The requirements for a 
well-grounded claim for compensation under 38 U.S.C.A. § 1151 
are similar to the requirements for a claim for service 
connection for a disability alleged to be due to military 
service.  More specifically, a well-grounded claim for § 1151 
benefits requires (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of incurrence or aggravation of an injury or 
disease as the result of VA hospitalization, medical or 
surgical treatment; and (3) medical evidence of a nexus 
between the asserted injury or disease and the current 
disability.  Jimison, supra; Jones, supra.

A review of the medical records show that in May 1989, the 
veteran underwent a total left knee arthroplasty at a VAMC.  
In 1991, he began complaining of pain and instability of the 
left knee, as well as burning and numbing of the left foot.  
Due to these complaints, in 1992, he underwent a revision of 
the total left knee replacement (arthroplasty).  In 1993, he 
was found to have an infected left knee.  As a result, he 
underwent a debridement and removal of the left total knee 
arthroplasty component.  In December 1994, the VA performed a 
left knee component replacement with debridement. 

The veteran asserts the VA did not properly perform the 
initial total left knee replacement in 1989 and that such 
improper surgical treatment resulted in additional left knee 
disability.  He also claims the 1993 infection of the left 
knee should have been noted and treated by the VA earlier.  
He asserts that since the VA did not treat his infection in a 
timely manner, he encountered additional left knee 
disability.  He also claims he has an additional right leg 
disability as a result of the VA treatment of the left knee.

The evidence before the initial VA surgery in 1989 shows the 
veteran had a four year history of bilateral knee pain.  X-
ray studies revealed tri-compartmental degenerative arthritis 
of the left knee.  The veteran reported he used a cane for 
ambulation and could only ambulate about one or two blocks 
before pain limited him.  Physical examination revealed he 
had a range of motion of 5 degrees of extension to 95 degrees 
of flexion.  He had 1+ lateral collateral ligament laxity and 
some contracture of the medial collateral ligament.  He had 
varus deformity.  There was no anterior or posterior 
instability.  

The most recent medical records from 1996 show the veteran 
wears a left leg brace.  His left knee range of motion is 
from 0 degrees of extension to 70 to 80 degrees of flexion.  
The records also show he is very active.  He reported in 1996 
that he walked 5 miles daily, cut and split wood, put up 
fences, and did numerous chores around the farm. 

The veteran currently complains of an additional left knee 
disorder which includes swelling, pain, and instability of 
the left knee.  He also states he has right leg difficulty as 
a result of the additional left knee disability.  The veteran 
had complaints of pain, instability, decreased range of 
motion, and swelling of the left knee prior to his initial 
surgical treatment by the VA in May 1989.  Notwithstanding 
the problems he had in the years immediately following the 
1989 left knee replacement, prior to the 1994 repeat knee 
replacement, there is no medical evidence in the record 
showing he currently has an additional left knee disability.  
Such competent medical evidence is required for a well-
grounded claim for compensation under 38 U.S.C.A. § 1151.  
Jimison, supra; Jones, supra.  The record tends to show he is 
currently doing quite well.  He is more active following VA 
treatment than he was prior to any VA treatment.  Prior to 
treatment, he had to ambulate with a cane and could only walk 
one or two blocks; whereas now, he participates in numerous 
physical activities on a daily basis which includes walking 5 
miles daily. 

Even assuming the veteran currently has an additional left 
knee and/or right leg disability, he has not submitted any 
competent medical evidence of a nexus between such additional 
disability and VA treatment.  Such competent medical evidence 
of causality is required for a well-grounded claim for 
compensation under 38 U.S.C.A. § 1151.  Jimison, supra; 
Jones, supra.  The veteran's own assertion on causality is 
not sufficient for a well-grounded claim since, as a layman, 
he is not competent to render an opinion on such matter.  Id; 
Espiritu v. Derwinski, 2 Vet.App. 492).

Without competent medical evidence showing that the veteran 
currently has an additional left knee and/or right leg 
disability and that such is related to VA treatment of the 
left knee, his claim for compensation under 38 U.S.C.A. 
§ 1151 is not well grounded and must be denied.  38 U.S.C.A. 
§ 5107(a); Jimison, supra; Jones, supra.


ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of a left 
total knee replacement is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

